In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                              Nos. 02-20-00048-CR
                                   02-20-00049-CR

                        OTIS DON TROTTER, Appellant

                                        V.

                             THE STATE OF TEXAS



                     On Appeal from the 372nd District Court
                              Tarrant County, Texas
                      Trial Court No. 1546892D, 1546894D


                                     ORDER

      Karen B. Martinez, official court reporter for the 372nd District Court,

certified to this court that she was unable to convert State’s Exhibit No. 39 into a

format and/or size compatible with the requirements of the TAMES records

submission portal (RSP) because the exhibit is “too large to be uploaded under the

TAMES required file size.”
         This court subsequently ordered the trial court clerk to deliver the original

State’s Exhibit 39 (DVD – Full Body Cam Video - Lance) from trial court case

numbers 1546892D and 1546894D. Upon receipt of this exhibit, the court reviewed

it and observed that the DVD contains a video file in .mp4 format, which is a

compatible format supported by VLC media player (VideoLAN Organization) and

Windows media player (Microsoft).          See Jud. Comm. on Info. Tech., Technology

Standards § 3.2.C (Version 6.5 Oct. 2019), https://www.txcourts.gov/media/

1435816/technology-standards.pdf. Furthermore, the file size of the video does not

exceed the two-gigabyte file-size limit of the TAMES RSP. Off. of Ct. Admin.,

TAMES Records Submission Portal (RSP) User Guide 5 (Version 3 Aug. 1, 2013),

https://rsp.txcourts.gov/training/TAMES-RSP-User-Guide.pdf.             Therefore, in its

present format, State’s Exhibit No. 39 can be submitted electronically in compliance

with the requirements of the Rules of Appellate Procedure, the Uniform Format

Manual, and the TAMES portal.


         Accordingly, we return the original State’s Exhibit No. 39 to the trial court

clerk and order court reporter Karen B. Martinez to upload the exhibit to the TAMES

portal in compliance with the applicable rules no later than Tuesday, July 6, 2021.


         We direct the clerk of this court to send a notice of this order to court reporter

Karen B. Martinez, the attorneys of record, the trial court judge, and the trial court

clerk.
                                             2
Dated June 24, 2021.


                           Per Curiam




                       3